The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There was ample evidence that, at the time and place of the theft (see Penal Law § 155.20 [1]), the value of the stolen property exceeded the $3,000 threshold for third-degree grand larceny and criminal possession of stolen property. This included the testimony of a store security guard, and a receipt indicating the price tags on the items (see People v Irrizari, 5 NY2d 142 [1959]; People v McLeod, 43 AD3d 796 [2007], lv denied 9 NY3d 1007 [2007]; People v Trilli, 27 AD3d 349 [2006], lv denied 6 NY3d 899 [2006]). The possibility that the store might have offered the same merchandise at a lower price on some hypothetical occasion does not warrant a different conclusion.
We perceive no basis for reducing the sentence. Concur— *511Mazzarelli, J.E, Saxe, Moskowitz, Freedman and ManzanetDaniels, JJ.